DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election of Group II (claims 12-21) in the reply filed on 3/23/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The requirement is still deemed proper and is therefore made FINAL.
Status of Application, Amendments, And/Or Claims
Claims 12-21 are pending and under examination.
Information Disclosure Statement
The Information Disclosure Statements (IDSs) filed on 12/20/2019 (2) have been considered. 
Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The title recites “SORTILIN 1 IS A NOVEL INDUCER OF VASCULAR CALCIFICATION”. The following title, for example, is suggested: A method for inhibiting calcification……
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see pg. 4, paragraph [0018], pg.67, paragraph 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 The written description in this case only sets forth a method of inhibiting calcification of a smooth muscle cell (SMC) comprising contacting an antibody that binds to SMC, and therefore the written description is not commensurate in scope with 
The claims broadly encompass any method for inhibiting calcification of SMC comprising inhibiting an activity or amount of sortilin comprising any inhibitor that may include any molecule that possess any particular feature or structure that may inhibit sortilin1. The specification on pg.66-67, discloses that sortilin 1 directly affects matrix mineralization of human vascular SMCs and also silencing of sortilin 1 caused a significant reduction of TNAP activity in said SMCs (see Fig. 2A). To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  Some of the factual considerations that are weighed when determining a written description include the level of skill and knowledge in the art, the disclosure of complete or partial structures, the disclosure of physical and or chemical properties, adequate disclosure of the functional characteristics, the correlation between structure and function, and disclosure of methods of making. The specification does not describe a genus of organic or inorganic molecule, peptides, DNA or antibodies that can specifically inhibit sortilin 1in SMCs. The general knowledge and level of skill in the art do not supplement the omitted description because specific, not general, guidance is what is needed.
Kaddai et al. (IDS, Diabetologia, 52: 932-940) teach that TNFα and sortilin 1 are inversely correlated and that TNFα decreased sortilin mRNA and protein levels in cultured mouse and human adipocyte (page 932, right col.) and Fig. 1a-d and Fig. 2a-c (pg. 936). They teach that TNFα treated mice had lower sortilin mRNA in vivo (see pg. 940, rt. Col.). Therefore, one skilled in the art could use TNF-alpha to inhibit sortilin 1 
Therefore, only a method of inhibiting calcification by silencing sortilin 1, but not the full breadth of the claim meets the written description provision of 35 U.S.C. §112, first paragraph. 
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (see page 1115).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 12 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kaddai et al. (IDS, Diabetologia, 52: 932-940).
The instantly claimed invention is broadly drawn to a method of inhibiting calcification of a smooth muscle cell (SMC) comprising inhibiting an activity or amount of sortilin 1 in the smooth muscle cell.
Kaddai et al teach that TNFα and sortilin 1 are inversely correlated and that TNFα decreased sortilin mRNA and protein levels in cultured mouse and human adipocyte (page 932, right col.) and Fig. 1a-d and Fig. 2a-c (pg. 936). They teach that TNFα treated mice had lower sortilin mRNA in vivo (see pg. 940, rt. Col.). Therefore, the .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim1-3 of U.S. Patent No. 10,508,278. Although the claims at issue are not identical, they are not patentably distinct from each other because a method of inhibiting calcification of a SMC comprising inhibiting an activity or amount of sortilin 1 in the SMC is taught in claims 1-3 of U.S. Patent No. 10,508,278.
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim1-2 and 4 of U.S. Patent No. 9,822,366. Although the claims at issue are not identical, they are not patentably distinct from each other because a method of inhibiting calcification of a SMC comprising inhibiting an activity or amount of sortilin 1 in the SMC is taught in claims 1-2 and 4 of US 9, 822,366.
Conclusion
No claim is allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GYAN CHANDRA/Primary Examiner, Art Unit 1646